        Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 1 of 15



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    JASON JOSEPH GUIDRY                                      CIVIL ACTION

    VERSUS                                                    NO. 18-10033

    NANCY A. BERRYHILL, ACTING                             SECTION “R” (4)
    COMMISSIONER OF THE SOCIAL
    SECURITY ADMINISTRATION



                         ORDER AND REASONS


       Jason Guidry seeks judicial review of the final decision of the

Commissioner of the Social Security Administration denying his claims for

disability insurance benefits and supplemental security income. Having

reviewed the complaint, 1 the parties’ briefs, 2 the applicable law, the

Magistrate Judge’s Report and Recommendation,3 plaintiff’s objections to

the Magistrate Judge’s Report and Recommendation,4 and defendant’s

response to plaintiff’s objections,5 the Court approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion with the following




1      R. Doc. 1.
2      R. Doc. 18; R. Doc. 23.
3      R. Doc. 24.
4      R. Doc. 25.
5      R. Doc. 26.
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 2 of 15



additional analysis. Thus, it is ordered that the plaintiff’s complaint be

DISMISSED WITH PREJUDICE.



I.    BACKGROUND

      Guidry filed an application for disability insurance benefits and for

supplemental security income. 6 His application was initially denied on May

16, 2016. 7 Guidry requested a hearing before an Administrative Law Judge,8

which was held on September 20, 2017. 9 The ALJ found that Guidry did “not

have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments. 1 0 The ALJ also found

that Guidry had “the residual functional capacity to perform light work,” with

some restrictions, 1 1 and that he was “capable of performing past relevant

work.” 1 2 The ALJ therefore found that Guidry was not disabled as defined by

the Social Security Act. 1 3 Guidry filed an appeal, 1 4 which was denied by the




6     R. Doc. 16-5 at 2-9.
7     R. Doc. 16-4 at 8-16.
8     R. Doc. 16-4 at 17-21.
9     R. Doc. 16-2 at 26-49.
10    See id. at 17 (emphasis removed).
11    See id. (emphasis removed).
12    See id. at 20 (emphasis removed).
13    See id. at 22.
14    See id. at 8-10.
                                    2
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 3 of 15



Appeals Council. 1 5 Guidry then filed a complaint challenging the denial of

his request for benefits. 1 6 The Magistrate Judge rejected Guidry’s arguments

in her Report and Recommendation. 1 7



II.   LEGAL STANDARD

      The function of this Court on judicial review is limited to determining

whether the record contains “substantial evidence” supporting the

Commissioner’s final decision, and whether the Commissioner applied the

appropriate legal standards in reaching the decision. See Martinez v. Chater,

64 F.3d 172, 173 (5th Cir. 1995) (per curiam); Spellman v. Shalala, 1 F.3d

357, 360 (5th Cir. 1993).      If supported by substantial evidence, the

Commissioner’s findings “are conclusive and must be affirmed.”            See

Spellman, 1 F.3d at 360. Substantial evidence is “more than a mere scintilla”

but “less than a preponderance,” and such that “is relevant and sufficient for

a reasonable mind to accept as adequate to support a conclusion.” See id. A

finding of no substantial evidence is appropriate only if no credible

evidentiary choices or medical findings exist to support the Commissioner’s

decision. See Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983).


15    R. Doc. 16-2 at 2-6.
16    R. Doc. 1.
17    R. Doc. 24.
                                      3
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 4 of 15



     The Court may not “reweigh the evidence or try the issues de novo” or

substitute its judgment for that of the Commissioner. See Martinez, 64 F.3d

at 174; Spellman, 1 F.3d at 360. “[C]onflicts in the evidence . . . are to be

resolved by the [Commissioner], not by the courts.” Patton v. Schweiker,

697 F.2d 590, 592 (5th Cir. 1983) (per curiam). Consequently, “[t]he

reviewing court is not permitted to substitute its judgment for that of the

[Commissioner], even if the reviewing court finds that the evidence

preponderates toward a wholly different finding.” Id.



III. DISCUSSION

     Guidry objects to the Report and Recommendation on two grounds:

Guidry argues (1) that he meets the requirements of Listing 14.09B,1 8 and

(2) that the Appeals Council failed to consider appropriately evidence

submitted from his treating dermatologist. 1 9

     A.    Listing 14.09B

     Because the ALJ’s failure to consider Listing 14.09B was harmless

error, Guidry’s argument does not provide a basis for reversing the

Commissioner’s decision.     “In evaluating a disability claim, [an ALJ]




18   See R. Doc. 25 at 5.
19   See id. at 8.
                                      4
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 5 of 15



conducts a five-step sequential analysis . . . .” Audler v. Astrue, 501 F.3d 446,

447 (5th Cir. 2007). At step three, the ALJ must determine whether the

“claimant’s impairment . . . meet[s] or equal[s] an impairment listed in the

appendix to the regulations.” See Crowley v. Apfel, 197 F.3d 194, 197 (5th

Cir. 1999). 2 0 When making this determination, the ALJ is “required to

discuss the evidence offered in support of [a] claim for disability and,” where

applicable, “to explain why she found [a claimant] not to be disabled.” See

Audler, 501 F.3d at 448.

      That said, even when an “ALJ err[s] in failing to state any reason for

her adverse determination at step 3, [a court] must still determine whether

this error was harmless” before reversing a disability determination. See

Audler, 501 F.3d at 448; see also Frank v. Barnhart, 326 F.3d 618, 622 (5th

Cir. 2003) (per curiam) (“We decline to reach the merits of either of these

two arguments, because, even if the ALJ made any error, the error would be

harmless.”). In other words, a court must determine if the “impropriety . . .

render[s] the ALJ’s determination unsupported by substantial evidence, and

thus . . . prejudice[s] [the claimant’s] substantive rights.” See Morris v.




20    The impairments listed in the appendix are those “consider[ed] to be
severe enough to prevent an individual from doing any gainful activity,” see
20 C.F.R. § 404.1525(a), thus, if of sufficient duration, making the individual
disabled, see 20 C.F.R. § 404.1520(d).
                                        5
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 6 of 15



Bowen, 864 F.2d 333, 336 (5th Cir. 1988); see also Audler, 501 F.3d at 448-

49 (holding that a finding by an ALJ that a claimant did not have a listed

impairment was not harmless when “[n]o medical evidence was introduced

to contradict” plaintiff’s evidence that she had an impairment). The Fifth

Circuit has engaged in this harmless error analysis when an “ALJ d[oes] not

identify the listed impairment for which [a claimant’s] symptoms fail to

qualify,” as well as when an ALJ does not “provide any explanation as to how

she reached the conclusion that [a claimant’s] symptoms are insufficiently

severe to meet any listed impairment.” See Audler, 501 F.3d at 448. “Thus,

the sole question before this court is whether substantial evidence supports

the ALJ’s finding that [plaintiff] did not have an impairment under Appendix

1 of the regulations.” See Bullock v. Astrue, 277 F. App’x 325, 328 (5th Cir.

2007) (per curiam).

     Here, at step three of his analysis, the ALJ determined that Guidry did

not meet the requirements for a listed impairment. 2 1 The ALJ, though, did

not address Listing 14.09, 2 2 which deals generally with “[i]nflammatory

arthritis.” See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 14.09. The Magistrate

Judge found that “while the ALJ failed to consider Listing 14.09, the error


21   See R. Doc. 16-2 at 17.
22   See R. Doc. 23 at 5 (“The Commissioner concedes that the ALJ did not
mention Listing 14.09.”).
                                   6
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 7 of 15



did not impact the outcome of the case nor prejudice Guidry.” 2 3 Now in his

objections, plaintiff contends that the Magistrate Judge “did not evaluate

whether evidence supported 14.09B.” 2 4

      The Court notes that before concluding that the ALJ’s failure to

consider Listing 14.09 was harmless, the Magistrate Judge observed that

“Listing 14.09 can be met in four ways, each described in paragraphs (A)

through (D) of the listing.” 2 5     The Magistrate Judge’s analysis thus

encompassed 14.09B. Even with an eye to Listing 14.09B specifically,

though, the Court does not find the ALJ’s determination unsupported by

substantial evidence. That is, the evidence is sufficient for a reasonable mind

to accept the conclusion that Guidry did not meet the requirements of Listing

14.09B. See Spellman, 1 F.3d at 360.

      In order for a listing to be met, the claimant’s impairment must

“satisf[y] all of the criteria of that listing.” See 20 C.F.R. § 404.1525(c)(3).

For Listing 14.09B, these criteria are

      Inflammation or deformity in one or more major peripheral
      joints with:

            1. Involvement of two or more organs/body systems with
            one of the organs/body systems involved to at least a
            moderate level of severity; and

23    See R. Doc. 24 at 9.
24    See R. Doc. 25 at 5.
25    See R. Doc. 24 at 6.
                                         7
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 8 of 15



            2. At least two of the constitutional symptoms or signs
            (severe fatigue, fever, malaise, or involuntary weight loss).

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 14.09B. Plaintiff argues that his

“records reflect inflammation or deformity in one or more major peripheral

joints, namely his hands”; that this inflammation involved his hands and

skin to at least a moderate level; and that his fatigue and musculoskeletal

pain present two constitutional symptoms.2 6

      But substantial evidence undermines each of plaintiff’s contentions.

First, plaintiff points to inflammation in his hands. But the inflammation

required by Listing 14.09B must be in a major peripheral joint. The major

peripheral joints are the “hip, knee, shoulder, elbow, wrist-hand, and ankle-

foot, as opposed to other peripheral joints (e.g., the joints of the hand or

forefoot) or axial joints (i.e., the joints of the spine.).” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 1.00F; see also id. § 14.00C(8) (“Major peripheral joints

has the same meaning as in 1.00F.”). Plaintiff’s broad references to “joint

pain” do not necessarily implicate a major peripheral joint. 2 7       Indeed,

plaintiff’s focus on his hands rather than the wrist-hand—by, for instance,

highlighting his “hand tremors” 2 8 —suggests the involvement of non-major


26   See R. Doc. 25 at 6.
27   See R. Doc. 25 at 6 (plaintiff’s objections to the report and
recommendation referencing “significant joint pains[] and arthralgias”).
28   See id.
                                   8
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 9 of 15



peripheral joints.     And while plaintiff’s records could indicate the

involvement of a major peripheral joint—such as his right shoulder2 9 —other

evidence shows the opposite. As the ALJ noted, plaintiff’s “consultative

examination” revealed that his “hands and arms functioned normally,” and

he had a “full range of motion of all joints.” 3 0 Plaintiff had “full strength in

all four extremities,” and “[t]here was no evidence of deformity in his neck,

swelling, redness, or soreness evident.” 3 1 In other words, “[t]he objective

findings were generally normal.” 3 2 Consequently, substantial evidence exists

that a major peripheral joint was not inflamed or deformed.

      Second, plaintiff points to his hands and his skin being the two body

systems involved to at least a moderate level. Regarding plaintiff’s hands,

the objective medical evidence again shows that plaintiff’s “[h]ands and arms

function is normal.” 3 3 Indeed, plaintiff’s “grip, pinch, grasp, handling, and

fingering” were all normal. 3 4     Regarding plaintiff’s skin, evidence also




29     See, e.g., R. Doc. 16-8 at 28 (“[B]ack of neck and right shoulder and
shoulder blade [and] skin is inflammed as well.”); id. at 92 (“Joint pain: yes,
all joints.”); see also R. Doc. 25 at 6 (plaintiff’s objections to the report and
recommendation referencing “muscle stiffness in his right shoulder”).
30     See R. Doc. 16-2 at 19; see generally R. Doc. 16-7 at 138-143.
31     See R. Doc. 16-2 at 19.
32     See id.
33     See R. Doc. 16-7 at 142.
34     See id. at 141.
                                         9
      Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 10 of 15



showed that “[h]is psoriasis is stable.” 3 5 Consequently, substantial evidence

exists that plaintiff did not have multiple body systems involved to at least a

moderate level.

      Third, plaintiff points to his “severe fatigue” and “diffuse

musculoskeletal pain” as being his two constitutional signs. 3 6 Plaintiff

appears to argue, therefore, that his diffuse pain equates to a malaise, see 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 14.00C(2) (“Constitutional symptoms or

signs, as used in these listings, means severe fatigue, fever, malaise, or

involuntary weight loss.”), 3 7 or “frequent feelings of illness, bodily

discomfort, or lack of well-being that result in significantly reduced physical

activity or mental function,” id. Plaintiff does point to evidence submitted to

the Appeals Council from plaintiff’s treating dermatologist suggesting that

he “is in constant pain” and “has fatigue.” 3 8 But the objective medical

evidence also revealed that plaintiff has “[n]o sign of any atrophy, joint

tenderness, swelling, or redness” in his extremities; 3 9 that “[h]e can


35    See R. Doc. 16-8 at 76.
36    See R. Doc. 25 at 6.
37    Listing 14.00A(1)(b) identifies “diffuse musculoskeletal pain” as a
“symptom[] or sign[]” associated with “[i]mmune system disorders,” see 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 14.00A(1)(b), but the “[d]efinition[]” of
“[c]onstitutional symptoms or signs” under the Listing does not include
musculoskeletal pain, see id. § 14.00C.
38    See R. Doc. 16-2 at 7; R. Doc. 25 at 6-7.
39    See R. Doc. 16-7 at 141.
                                      10
      Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 11 of 15



ambulate . . . and stand normally”; 4 0 that he is capable of “pushing, pulling,

reaching, crouching, squatting, and stooping [as] normal”; 4 1 and that his

“strength is 5/5 in all four extremities.”4 2 This evidence suggests an absence

of bodily discomfort or musculoskeletal pain, and specifically discomfort

leading to a reduction in physical activity. Indeed, as the ALJ noted, “the

claimant’s statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical

evidence.” 4 3 In other words, substantial evidence exists that plaintiff did not

have at least two constitutional signs, as required by Listing 14.09B(2).

Overall, therefore, the Court finds the ALJ’s error harmless.

      The Court also finds the ALJ’s error harmless in light of the ALJ’s

subsequent findings.     Specifically, the ALJ found, based on plaintiff’s

residual functional capacity, both that he “is capable of performing past

relevant work,” 4 4 and that “there are other jobs existing in the national

economy that he is also able to perform.” 4 5 These conclusions support a

finding that plaintiff is not disabled. See 20 C.F.R. § 404.1520(f) (stating that




40    See id. at 142.
41    See id.
42    See id.
43    See R. Doc. 16-2 at 18.
44    See R. Doc. 16-2 at 20.
45    See id.
                                       11
      Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 12 of 15



when an ALJ “cannot make a determination or decision at the first three

steps of the sequential evaluation process,” if a claimant’s “residual

functional capacity” would permit him to perform “past relevant work,” he is

“not disabled”); id. § 404.1520(g) (stating the same regarding “an

adjustment to other work”). Indeed, even if the ALJ had “bypassed the first

three steps,” a court could infer that these steps were “not determinative”

and affirm his findings based on the residual functional capacity evaluation.

See Hernandez v. Heckler, 704 F.2d 857, 860, 863 (5th Cir. 1983). Overall,

therefore, the Court finds no grounds to reverse the Commissioner’s decision

based on the ALJ’s assessment, or lack thereof, of any listed impairment.

     B.    Evidence from Treating Dermatologist

     Because the additional evidence submitted by plaintiff does not

preclude a reasonable mind from accepting the ALJ’s determination, it does

not provide a basis for reversing the Commissioner’s decision. The Appeals

Council received a one-page letter from Dr. Erin Boh opining that “Guidry

cannot hold a job due to his condition . . . [and] should be considered

disabled.” 4 6 The Council found, though, that “this evidence does not show a

reasonable probability that it would change the outcome of the decision.” 4 7




46   See R. Doc. 16-2 at 7.
47   See id. at 3.
                                     12
      Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 13 of 15



      When new evidence is presented to the Appeals Council, “the

regulations do not require the Appeals Council to discuss the newly

submitted evidence, nor is the Appeals Council required to give reasons for

denying review.” Whitehead v. Colvin, 820 F.3d 776, 780 (5th Cir. 2016)

(per curiam). That said, when “new evidence is presented to the Appeals

Council, a court will review the record as a whole, including the additional

evidence, to determine whether the Commissioner’s findings are supported

by substantial evidence.” Eubanks v. Berryhill, No. 1:17-CV-161-MTP, 2018

WL 3520131, at *5 (S.D. Miss. July 20, 2018) (citing Higginbotham v.

Barnhart, 405 F.3d 332, 337 (5th Cir. 2005)). But the Fifth Circuit has

“caution[ed] against remanding cases based on new evidence presented to

the Appeals Council without meaningful regard for the substantial evidence

standard.” See id. (citing Jones v. Astrue, 228 F. App’x 403, 406-07 (5th Cir.

2007) (per curiam)).

      Here, even considering the evidence submitted to the Appeals Council,

there exists substantial evidence supporting the Commissioner’s decision. A

treating doctor’s opinion that “an applicant is ‘disabled’ or ‘unable to work’”

has “no special significance.” See Frank, 326 F.3d at 620. And, as already

discussed above, substantial evidence exists that contradicts this opinion.

For instance, the objective medical assessment revealed, among other things,


                                      13
       Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 14 of 15



that plaintiff has “[n]o sign of any atrophy, joint tenderness, swelling, or

redness” in his extremities;4 8 that “[h]e can ambulate . . . and stand

normally,” 4 9 that he is capable of “pushing, pulling, reaching, crouching,

squatting, and stooping [as] normal”; 5 0       that his “grip, pinch, grasp,

handling, and fingering” are all normal; 5 1 and that his “strength is 5/5 in all

four extremities.” 5 2

      Furthermore, the value of Dr. Boh’s evidence in supporting plaintiff’s

claims is reduced by the letter’s lack of clarity regarding the time period it is

addressing. The letter is dated over three months after the ALJ’s decision.5 3

And while Dr. Boh does reference plaintiff’s decades-long history with

psoriasis and psoriatic arthritis, she also states in the present tense that

“Guidry cannot hold a job.” 5 4 As such, the letter “provides no more than

indirect evidence of disability during the relevant period,” further supporting

a finding that substantial evidence supports the Commissioner’s decision.

See Garcia v. Berryhill, 880 F.3d 700, 705 n.8 (5th Cir. 2018) (per curiam).




48    See R. Doc. 16-7 at 141.
49    See id. at 142.
50    See id.
51    See id. at 141.
52    See id. at 142.
53    Compare R. Doc. 16-2 at 7 (Dr. Boh letter dated February 21, 2018),
with id. at 11 (ALJ decision dated November 20, 2017).
54    See R. Doc. 16-2 at 7.
                                     14
      Case 2:18-cv-10033-SSV Document 27 Filed 06/01/20 Page 15 of 15



In sum, therefore, the Court finds no grounds to reverse the Commissioner’s

decision based on the evidence plaintiff submitted to the Appeals Council.



IV. CONCLUSION


     For the foregoing reasons, the plaintiff’s complaint is DISMISSED

WITH PREJUDICE.




         New Orleans, Louisiana, this _____
                                       1st  day of June, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    15
